Yesawich Jr., J.
Appeal from an order of the Family Court of Tioga County (Sgueglia, J.), entered November 6, 1997, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to place respondent within the custody of the State Division for Youth for a period of 18 months.
Respondent was adjudicated a juvenile delinquent in April 1997 after he pleaded guilty to the crime of petit larceny and was placed on probation for one year. In July 1997, respondent was charged with violating his probation by missing his probation appointments, ignoring his curfew, disobeying his mother, skipping school, smoking marihuana and possessing cigarettes in school. He admitted the violations and was ultimately ordered placed in the custody of the State Division for Youth for a period of 18 months. This appeal ensued.
Petitioner has informed us that on January 16, 1998 respondent was sentenced, as an adult, to a prison term of IV2 to 4V2 years and remanded to the custody of the Department of Correctional Services. Consequently, pursuant to Executive Law *994§ 510-c (2), the State Office of Children and Family Services has discharged respondent from his placement with the State Division for Youth, rendering this appeal moot.
Mercure, J. P., Crew III, Carpinello and Graífeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.